Citation Nr: 0419995	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  99-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.  

2.  Entitlement to service connection for a sleep disorder, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.  

3.  Entitlement to service connection for memory loss, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.  

4.  Entitlement to service connection for a rash, claimed as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.  

5.  Entitlement to service connection for gastrointestinal 
problems other than diarrhea, claimed as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117.  

6.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1983 to 
January 1992. 

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision 
from the RO in Philadelphia, Pennsylvania.  Thereafter, the 
case was transferred to the RO in Roanoke, Virginia, which is 
presently handling the current appeal.  In June 1999, the 
veteran filed a notice of disagreement (NOD) to the June 1998 
rating decision.  The RO issued a statement of the case (SOC) 
also in June 1999.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
August 1999.  

In January 2002, the veteran testified before the undersigned 
Veterans Law Judge in Washington, D.C.; a transcript of that 
hearing is of record.  

In May 2002, the Board remanded the veteran's claims to the 
RO for additional development.  As the RO continued the 
denial of the claims, the RO returned the claims file to the 
Board.

For the reason expressed below, the matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that another remand of these matters is warranted, even 
though it will, regrettably, further delay a final decision 
on the claims on appeal.

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  They include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of the VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, with respect to the claims on appeal, 
the record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA 
to explain what evidence will be obtained by whom, as well as 
identify the evidence and information necessary to 
substantiate the veteran's claims.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period). Additionally, 
the RO's notice letter should request that the veteran submit 
all medical evidence pertinent to his claims that is in his 
possession.  The RO should attempt to obtain any pertinent 
outstanding evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The Board also finds that additional evidentiary and 
procedural development of the claims is needed.  

In the May 2002 remand, the Board noted that the veteran had 
not been afforded a Persian Gulf Protocol examination in 
accordance with the current mandatory guidelines (See Under 
Secretary for Health's Information Letter, dated April 28, 
1998 (IL 10-98-010).  The Board requested that the RO arrange 
for the veteran to undergo examination(s) that would 
sufficiently address the nature and extent (or frequency, as 
appropriate) of the veteran's specific complaints regarding 
headaches, sleep disorder, memory loss, rash, 
gastrointestinal problems (other than diarrhea, for which 
service connection has already been granted) and chronic 
fatigue.  The Board noted that it was interested in obtaining 
specific medical commentary as to whether the specific 
symptoms claimed by the veteran could be clinically 
correlated to a specific diagnosis (to include any of the 
disabilities with which he had already been diagnosed).  

In part, in the Remand, the Board instructed the examiner to 
render opinions on the etiology of any diagnosed disability.  
If it was determined that the veteran's symptoms were not 
determined to be associated with a known clinical diagnosis, 
further specialist examinations were to be ordered to address 
such findings.    

A review of the July 2002 VA examination report undertaken in 
response to the May 2002 remand, includes diagnoses of skin 
rash of unknown etiology; dermatitis of the upper and lower 
extremities; memory loss due to undiagnosed condition, 
unresolved; chronic fatigue of unknown etiology; irritable 
bowel syndrome unresolved; sleep disorder, insomnia, 
untreated; in addition to rash and blister formation of the 
feet, unknown etiology with no evidence of rash on 
evaluation.  The July 2002 examiner, a nurse practitioner, 
did not provide any of the requested opinions nor were 
additional specialist examinations scheduled.  

Given the lack of compliance with the development requested 
in the May 2002 remand, the Board finds that additional 
examination(s) is/are necessary.  See Stegall v. West, 11 
Vet. App. 268 (1998) (a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand).  

Hence, the RO should arrange for the veteran to undergo VA 
medical examination(s), by (an) appropriate physician(s), to 
obtain medical findings needed to resolve the claims on 
appeal.  The veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, 
could result in a denial of his claims.  See 38 C.F.R. § 
3.655(b) (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file, copy(ies) of the 
notice(s) of the examination sent to him by the pertinent VA 
medical facility at which the examination is to take place.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims currently on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically with regard to his claims on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims 
(along with that requested but not yet 
received), and specific notice as to the 
type of evidence necessary to 
substantiate the claims.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
identified medical records.  The RO 
should also invite the veteran to submit 
all evidence pertinent to the claims that 
is in his possession, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
decide the claim within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After associating with the claims 
file all records received pursuant to the 
development requested above, the RO 
should arrange for the veteran to undergo 
an appropriate VA examination, by a 
physician, to identify all signs and 
symptomatology that the veteran claims to 
experience on a chronic basis as a result 
of his service in the Persian Gulf.  The 
entire claims file, to include a copy of 
this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests/studies 
should be accomplished, and all clinical 
findings reported in detail.  

a.  The examiner should thoroughly review 
the claims file prior to the examination.  

b.  The examiner should note reported 
symptoms claimed to represent chronic 
disability due to undiagnosed illness-to 
specifically include headaches, sleep 
disorder, memory loss, rash, 
gastrointestinal problems (other than 
diarrhea) and chronic fatigue.  The 
examiner should conduct a comprehensive 
general medical examination, and provide 
details about the onset, frequency, 
duration, and severity of all symptoms 
and state what precipitates and what 
relieves them.

c.  The examiner should specifically 
state whether any of the veteran's 
complaints are attributable to a known 
diagnostic entity.  If the complaints are 
attributed to a diagnosed illness, the 
examiner should indicate whether that 
represents a medically unexplained 
chronic multi-symptom illness, without 
conclusive pathophysiology or etiology, 
that is characterized by overlapping 
symptoms and signs and has features such 
as disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  If there are known 
diagnoses which can be medically 
explained, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
diagnosed disability was incurred in or 
aggravated by service, or whether it is 
at least as likely as not that such 
disability is the result of the veteran's 
service-connected diarrhea.  

d.  If the veteran suffers from any 
symptoms that are not determined to be 
associated with a known clinical 
diagnosis, further specialist 
examinations will be required to address 
these findings, and should be ordered by 
the primary examiner.

e.  In such instances, the examiner 
should provide the specialist(s) with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.  

For each diagnosed disability, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the diagnosed disability was 
incurred in or aggravated by service, or 
whether it is at least as likely as not 
that such disability is the result of the 
veteran's service-connected diarrhea.  

f.  All examination findings, along with 
the complete rationale for each 
conclusion reached and opinion expressed 
(to include citation to specific evidence 
and/or medical authority, as appropriate) 
should be set forth in a typewritten 
report.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the claims file 
any notice(s) of such examination sent to 
the veteran.

5.  To help avoid future remand, the RO 
should ensure that all requested actions 
have been completed (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate, as appropriate, 
the veteran's claims currently in 
appellate status, in light of all 
pertinent evidence and legal authority. 

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
all additional legal authority 
considered, and clear reasons and bases 
for all determinations), and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




